DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	5 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US 2010/0078194) in view of Hirasawa (JP 2001115791) and Kamei et al. (JP 2008/063562).
Regarding claim 5, Bhatt et al. teaches polymer composition used in multilayer coextrusion or multilayer blow molding (paragraphs [0011], [0029], [0085]-[0086], and [0109]), which would result in a resin laminate comprising: a base material made of a polystyrene resin (paragraph [0109]); and a resin layer provided on the base material and including a main component consisting of an ethylene-vinyl acetate copolymer resin and carbon black (paragraph [0067]), wherein the content of the carbon black is 0% to about 60% by weight (paragraph [0065]). Bhatt et al. further discloses an embodiment where ethylene-vinyl acetate copolymer is present in an amount of from 20 to about 50% by weight (paragraph [0098]) which, in light of the phrase “about” would include values slightly above 50% and thereby overlap the claimed range of 52.8 to 68.5 parts by mass. It is noted that Bhatt et al. discloses amounts of carbon black and ethylene-vinyl acetate copolymer in weight percent while claims recite parts by weight. However, given that the amount disclosed by Bhatt et al. overlaps those amounts claimed, respectively, it is clear that Bhatt et al. meets the ranges as presently claimed, absent evidence to the contrary.
Bhatt et al. fails to explicitly disclose a content of the vinyl acetate.
However, Hirasawa teaches a resin sheet comprising ethylene - vinyl acetate copolymer resin having a content of vinyl acetate of 10 to 16% by mass (paragraphs [0004] and [0012]). It is noted that Hirasawa discloses amounts of vinyl acetate in mass % while claims recite parts by mass. However, given that the amounts disclosed by Hirasawa overlaps or falls within those amounts claimed, respectively, it is clear that Hirasawa meets the ranges as presently claimed, absent evidence to the contrary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a content of vinyl acetate, including that presently 
Bhatt et al. in view of Hirasawa fails to teach wherein the ethylene-vinyl acetate copolymer resin having a melt flow rate as claimed.
However, Kamei et al. teaches a flame retardant resin composition for covering electric wires and cables (paragraphs [0001]-[0002]) comprising ethylene-vinyl acetate copolymer resin (paragraph [0009]) having a melt flow rate of 0.05 to 20 g/10 min (paragraph [0010]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a melt flow rate including that presently claimed for the ethylene-vinyl acetate copolymer resin of Bhatt et al. in view of Hirasawa in order to provide the desired strength and kneading processability of the resin composition (Kamei et al., paragraph [0010]).
Regarding claim 21, Bhatt et al. teaches wherein the carbon black has an average primary particle diameter of 7 to 200 nm (paragraph [0062]) which overlaps the claimed range of 55 nm or more and 100 nm or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
 Regarding claim 22, Bhatt et al. teaches a dibutyl phthalate oil absorption amount of 30 to 1,000 cc per 100 g (paragraph [0064]) which overlaps the claimed range of 42 mL/100 g or more and 67 mL/100 g or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.

Claims	9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US 2010/0078194) in view of Hirasawa (JP 2001115791) and Kamei et al. (JP 2008/063562) and further, in view of Enlow et al. (US 6,001,207).
Bhatt et al. in view of Hirasawa and Kamei et al. is relied upon as disclosed above.
Regarding claims 9 and 10, Bhatt et al. teaches any thickness may be used (paragraph [0086) but fails to explicitly disclose wherein the resin layer has a thickness of 30 µm or more and 200 µm or less.
However, Enlow et al. teaches a resin laminate comprising a face sheet 26, i.e. base material, made of polystyrene and a conductive primer coat 24, i.e. resin layer, provided on the base material including resin and carbon black (See Abstract, col. 3, line 51-col. 4, line 1, col. 5, lines 23-32, col. 13, lines 9-11, Fig. 2), wherein the resin layer has a thickness of 7 microns to 38 microns (about 0.3 to about 1.5 mils, col. 10, lines 13-16), which overlaps the claimed range of 30 µm or more and 200 µm or less. Enlow et al. further teaches wherein the base material has a thickness of about 10 to 200 mils, with 20 mils being a preferred thickness for an ABS sheet (col. 13, lines 24-28). Therefore, a ratio of the thickness t1 of the base material to the thickness t2 of 
Both Bhatt et al. and Enlow et al. are drawn to resin laminates for electrostatic painting (See Bhatt et al., paragraph [0109]; Enlow et al., col. 1, lines 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a thickness for the resin layer, including ratio of thickness of the base material to the thickness t2 of the resin layer, including that presently claimed, in order to provide sufficient thickness and a smooth upper surface as well as desired electrical conductivity, resistance to spray paint solvents, and adhesion to sprayed paints and primers (Enlow et al., col. 10, lines 15-20, col. 13, lines 20-29).
Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. 
Applicant amended claim 5 to recite melt flow rate of “0.8 g/10 min or more and 15 g/10 min or less”, “the content of the vinyl acetate is 2.9 parts by mass or more and 11.6 parts by mass or less based on 100 parts by mass of the main components, the content of the vinyl acetate is 5.5 parts by mass or more and 20 parts by mass or less based on 100 parts by mass of the ethylene-vinyl acetate copolymer resin, the content of the carbon black is 30 parts by mass or more and 45 parts by mass or less based on 100 parts by mass of the main component, and the content of the ethylene-vinyl acetate copolymer resin is 52.8 parts by mass or more and 68.5 parts by mass or less based on 100 parts by mass of the main component”, cancelled claims 6-8 and added new claims 21-22.
Applicant argues that Kamei does not disclose polystyrene.
However, note that while Kamei does not disclose all the features of the present claimed invention, Kamei is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely melt flow rate of ethylene vinyl acetate copolymer resin, and in combination with the primary reference, discloses the presently claimed invention. 
Applicant argues that Kamei describes strength of the flame retardant resin composition and mixed kneading workability as reasons why the MFR is preferably 0.05 to 20 g/10 min. The resin laminate defined in amended claim 5 is intended to increase the strength of the laminate and not intended to increase the strength of the EVA. If the strength of the EVA is increased, the adhesive strength of the laminate may be deteriorated.
However, the motivation provided by the prior art need not be identical to that of the present invention. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Given that Bhatt in view of Kamei and Hirasawa teach resin laminate, including materials and structure, identical to that presently claimed, the resin laminate would inherently have the same properties. Further, applicant has not provided evidence showing that increasing EVA strength would decrease adhesive strength of the laminate. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding that increasing EVA strength would decrease adhesive 
Applicant argues that superior results result from the claimed invention and point to Tables 5-6 of the present specification.
However, while the ranges now appear to be commensurate in scope with the present claims, there is no data that demonstrates the criticality of the claimed MFR range. That is, given that the prior art reference discloses a MRF of 0.05 to 20 g/10 min, there are no comparative examples within the disclosed range but outside of the claimed range, i.e. between 0.05 to 0.8 g/10 min and between 15-20 g/10 min, that show criticality of the claimed range.
Further, attention is drawn to Table 6, Example 1 which has a MFR of 0.2 g/10 min which falls within 0.05 to 0.8 g/10 min. However, because Applicant is attempting to establish criticality of EVA having a MFR of 0.8 to 15 g/10 min, it is unclear how this example has a MFR that is outside the claimed range but still produces superior results. Therefore, it appears the data fails to show criticality of the claimed range.
Applicant argues that neither Hirasawa nor Enlow cures the above-noted deficiencies of Bhatt.
However, note that while Hirasawa and Enlow each does not disclose all the features of the present claimed invention, Hirasawa and Enlow each is used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teaches certain concepts, namely content of the vinyl acetate and thickness as claimed, and in combination with the primary reference, discloses the presently claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787